Citation Nr: 0121819	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for low blood pressure, 
with dizziness and blackouts, as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for nausea and 
irritable bowel-type symptoms, as a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for Huntington's 
disease, claimed as manifested by memory loss, mood swings 
and major depressive illness.

4.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
January 1995.  An addendum to the veteran's report of 
separation from service (DD Form 215) indicates that she 
received a Southwest Asia Service Medal and Kuwait Liberation 
Medal.  Further, the DD 215 shows that she had service in 
Southwest Asia from April 1993 to August 1993.

By an October 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia granted service connection for headaches, claimed as 
due to an undiagnosed illness.  Service connection was also 
granted for hemorrhoids.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from an April 1999 rating decision which denied service 
connection for the following disabilities, all claimed to be 
due to undiagnosed illness:  1)  dizziness, blackouts and low 
blood pressure; 2)  nausea and possible irritable bowel 
syndrome; 3)  fatigue; and 4)  Huntington's disease, claimed 
as memory loss, mood swings and major depressive illness.  

A hearing was held in February 2000 before an RO hearing 
officer.  A transcript of the hearing is of record.  During 
the hearing, the veteran's representative clarified that the 
veteran was seeking service connection for Huntington's 
disease on a direct basis, not on the basis of an undiagnosed 
illness.

Issues #1 and #2 listed on the title page are addressed in 
the decision which follows.  Issues #3 and #4 are addressed 
in a REMAND at the end of this decision.  


FINDINGS OF FACT

1.  The veteran does not currently have objective evidence of 
a chronic disability manifested by low blood pressure, with 
dizziness and blackouts.

2.  The veteran does not currently have objective evidence of 
a chronic disability manifested by nausea and irritable 
bowel-type symptoms.


CONCLUSIONS OF LAW

1.  Service connection for low blood pressure with dizziness 
and blackouts as a chronic disability resulting from an 
undiagnosed illness is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2000).

2.  Service connection for nausea and irritable bowel-type 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On an preentrance physical examination performed in March 
1991, the veteran's blood pressure was 100/60.  Service 
medical records disclose that on August 14, 1992, the veteran 
complained of abdominal pains and cramps, without vomiting or 
diarrhea, attributed to possible biliary colic.  The follow-
up assessment on August 19, 1992 was rule out cholecystitis.  
In September 1992, the veteran reported right upper quadrant 
abdominal pain and menstrual cramping; she was referred to 
the gynecology clinic.  In November 1992, she complained of 
vomiting, nausea, dizziness, sore throat, congestion and 
cough, attributed to viral syndrome with dehydration, 
resulting in lightheadedness.  The veteran was hospitalized 
during December 1992.  Her presenting complaints, attributed 
to gastroenteritis, included vomiting, diarrhea, stomach 
cramps and muscular weakness.  She was treated for infectious 
diarrhea.  

In March 1993, the veteran was seen for complaints of 
headaches, sore throat, cough, dizziness, nausea and eye 
soreness.  The diagnosis was bronchitis.  A service 
department treatment entry of May 1993 indicates that the 
veteran was evaluated for gas pains, blood in stool, and a 
burning sensation.  The assessment was enteritis.  In July 
1993, she was seen for diarrhea, nausea and vomiting; 
symptoms had been present for the past two weeks.  The 
assessment was acute gastroenteritis.  

On August 6, 1993, the veteran complained of nausea, loss of 
appetite, malaise and a near fainting spell; there was noted 
a history of postural hypotension for the past three years, 
as well as migraines since September 1992.  An August 9, 1993 
treatment entry shows that the veteran complained of stomach 
cramps.  The assessment was poor nutrition, mild dehydration 
and premenstrual syndrome cramping.  On September 22 1993, 
the veteran complained of sore throat, cough, body aches and 
plugging and draining of the sinuses.  Initially, blood 
pressure was 99/61.  Subsequent blood pressure readings were 
108/69 reclining and 70/47 in an upright position.  
Intravenous fluids were administered.  Thereafter, blood 
pressure was 107/54 reclining and 110/80 in an upright 
position.  The assessments were upper respiratory infection 
and mild volume depletion.  

A service department treatment notation of September 27, 1994 
indicates that the veteran complained of nausea, low back 
pain, cramping, hot flashes and dizziness.  The veteran 
reported that her blood pressure had been low, two weeks 
before, when she had tried to give blood.  The initial blood 
pressure reading was 114/75.  Then, blood pressure was 
recorded as 114/75 reclining and 123/77 in an upright 
position.  The assessment was viral syndrome.  Intravenous 
fluids were administered.  Subsequently, blood pressure 
readings on September 27, 1994 were 108/62 reclining and 
115/61 in an upright position.  On September 29, 1994, she 
was seen at an emergency room, complaining of migraine, as 
well as numbness of the face, hands and feet.  The assessment 
was vascular headache.  

On October 20, 1994, the veteran was evaluated for nausea, 
chills, sweating, shaking and dizziness.  The assessment was 
viral illness.  On October 31, 1994, the veteran reported 
blood in stool, stomach cramps and nausea.  Initially, blood 
pressure was 104/40.  Subsequently, blood pressure was found 
to be 106/66 reclining and 106/60 in an upright position.  
The assessment was hemorrhoids.  

A report, dated in March 1997, was received from the Russell 
County Medical Center.  The veteran was evaluated for vaginal 
bleeding secondary to the use of birth control pills.  Blood 
pressure was 122/94.

A report, dated in July 1997, was received from the Lebanon 
Medical Group.  It was found that the veteran weighed 117 
pounds.  She reported that she had low blood pressure and 
experienced blackouts, weakness, migraine headaches and 
insomnia.  Clinical inspection revealed that blood pressure 
was 100/60 with the veteran lying down.  No changes in blood 
pressure were noted with the veteran standing.  

Several individuals, in statements dated in October 1997, 
identified themselves as neighbors of the veteran.  Their 
statements were cumulatively to the effect that the veteran 
experienced multiple physical problems, including 
headaches/migraines, nausea, weakness, blacking out, fatigue, 
mood swings, sleeplessness, dizziness and nausea.  Ruth C. 
Hargrave, in a statement dated in November 1997, related that 
she was the veteran's grandmother.  She indicated that she 
first became aware of the veteran's problems while the 
veteran was at Fort Bliss, Texas, when she received letters 
from the veteran advising that the veteran was experiencing 
migraines and extreme fatigue.  The veteran had been on sick 
call many times, but had not been provided with an 
explanation for her migraines or extreme fatigue.  

Statements, dated in October 1997 and November 1998, were 
received from Paul Mitchell and Hazel Mitchell, who indicated 
that they were the veteran's grandparents.  They related that 
the veteran had no known health problems prior to serving in 
Saudi Arabia and demonstrated amazing stamina and endurance.  
During basic training and during home visits prior to 
deploying to Saudi Arabia, her amazing stamina and endurance 
continued.  Following her tour in Saudi Arabia and at Fort 
Bliss, Texas, from about November 1993, phone calls from the 
veteran indicated that she had begun to experience chronic 
and recurrent headaches, dizziness, nausea and physical 
exhaustion.  She appeared underweight, listless, exhausted 
and more aged.  Following the veteran's separation from 
service in January 1995, the Mitchells observed that the 
veteran continued to have many health problems, including 
headaches, dizzy spells, nausea, physical exhaustion, weight 
loss, listlessness, loss of appetite, loss of memory, 
tingling of the hand and foot, and blackouts.

The RO arranged for VA examinations in connection with the 
veteran's claims for service connection for disabilities she 
attributed to Persian Gulf Syndrome.  The examiners were 
requested to provide medical opinion about the veteran's 
health status, in light of the regulatory criteria pertaining 
to claims for service connection for an undiagnosed illness.  

A VA psychiatric examination was performed in April 1998.  
The veteran complained of blackouts, dizziness, emotional 
upset, and difficulty sleeping.  She also indicated problems 
of with fatigue, depressed mood, loss of energy, and episodes 
of acute anxiety.  Mental status interview showed that the 
veteran appeared somewhat anxious, but was not visibly or 
observably depressed.  Remote memory and short term recall 
were intact.  The diagnosis was major depressive disorder, 
characterized by persistent depressed mood, along with 
diminished interest in pleasure or activities, insomnia, 
fatigue, and recurrent thoughts of dying.  

The examiner went on to note that the veteran had given a 
history of physical abuse and some family turmoil in her 
early youth, prior to military service, and this may have 
been a contributing factor to her depressive illness.  During 
military service, she had experienced what appeared to have 
been a brief reactive depression or situational depression, 
relative to betrayal by a boy friend; this had been treated 
at the time, by counseling only.  She reported having 
recovered rapidly from the episode.  Otherwise, she did not 
describe any adverse events while in the military.  Her 
current depression appeared to have had an onset around the 
time of Thanksgiving 1997.  The psychiatric examination did 
not suggest that her current illness and limitation of 
functioning had their beginnings while the veteran was on 
active duty.

A VA general medical examination was performed in April 1998.  
According to the veteran's history, she had been in good 
health prior to entering military service and being sent to 
Saudi Arabia.  While in the Persian Gulf, she began to have 
symptoms, as if she were pregnant.  She had nausea, extreme 
fatigue, and a feeling of being cold and unable to get warm.  
She had headaches, as well as diarrhea that alternated with 
episodes of constipation, rectal bleeding, flatus, and 
dizziness.  She indicated that dizziness was worse when she 
stood or turned quickly.  She denied having sustained 
injuries while in military service.  The symptoms described 
had persisted since her separation from service.  Clinical 
inspection disclosed that the veteran weighed 130 pounds.  
Blood pressure was as follows:  108/64; further, blood 
pressure was 123/67, standing and 119/72, lying down.  The 
abdomen was soft and nontender; the examination was positive 
for bowel sounds; no mass or tenderness was noted.  The 
diagnoses were questionable orthostatic hypotension, episodes 
of syncope, and rule out irritable bowel syndrome.  

A VA neurological examination was performed in May 1998.  The 
veteran reported that she experienced headaches which began 
before the Persian Gulf War.  She also complained of chronic 
insomnia, fatigue, and dizzy spells.  She indicated a family 
history of Huntington's disease manifested by jerky movements 
and accompanied by mood swings and depression.  It was found 
that the veteran's blood pressure was 107/60.  She had full 
extraocular movements, normal pupil activity, and a normal 
fundoscopic examination.  There was a normal visual field to 
confrontation.  Motor inspection showed symmetrical muscle 
strength, tone and reflexes.  Bilateral reflexor responses 
were plantar.  On sensory inspection, there was normal 
sensation to pin prick and position sense; the Romberg test 
was negative.  The veteran had no difficulty standing on one 
foot or walking on tiptoes.  She also had no difficulty with 
tandem gait; no intention tremors were detected.  There was 
no difficulty with finger-to-nose or heel-to-chin testing; no 
dysmetria or nystagmus was seen.  The assessment was the 
veteran's main problem was chronic daily headache.  

VA outpatient reports, dated from October 1997 to August 
1998, are of record.  They reflect that the veteran 
complained of multiple problems, including diarrhea, 
constipation, rectal bleeding, dizziness, blackout, fatigue 
and depression.  No diagnosis was rendered with respect to 
her complaints.  

On VA psychiatric examination in February 1999, the examiner 
addressed the question of a relationship between mood 
disorders and Huntington's disease.  The examiner pointed out 
that the veteran's depression could be related to 
Huntington's disease or could possibly exist independently of 
Huntington's disease.  It was the examiner's belief that the 
most plausible explanation for the veteran's depression was 
that it was a manifestation of Huntington's disease.  The 
examiner stated that the date of onset of depression was 
sometime around Thanksgiving 1997, while the date of onset of 
nausea was estimated to have been at some time during 1996.

On VA general medical examination in February 1999, the 
veteran weighed 127 pounds.  Blood pressure was 150/110 lying 
down, 145/110 sitting, and 140/110 standing.  She did not 
report a feeling of dizziness or syncope.  The abdomen was 
soft, nontender and nondistended; bowel sounds were positive; 
no organomegaly was detected.  It was noted that a 
colonoscopy had been performed and had shown a 1 cm-sized 
diverticulum on the distal transverse colon; also noted were 
small internal hemorrhoids.  Esophogastroduodenoscopy (EGD) 
was normal.  Biopsies, collected from colonoscopy and EGD, 
were within normal limits.  The post-colonoscopy diagnosis 
was proctitis and internal hemorrhoids.

It was the examiner's assessment that the veteran had 
experienced several subjective symptoms, including dizziness, 
nausea, irritable bowel-type syndrome symptoms and low blood 
pressure.  However, on the examination, the veteran was not 
orthostatic and the examiner did not detect rectal bleeding.  
The examiner noted that the veteran had weighed 130 pounds in 
April 1998 and now weighed 127 pounds; there had been 
essentially no change in weight, thus indicating that she did 
not have any significant nausea or vomiting.  The examiner 
went on to note that there were no objective diagnostic tests 
to explain the veteran's subjective account of dizziness, 
nausea, vomiting or irritable bowel syndrome symptoms.

A September 1999 statement from a VA clinical psychologist 
addresses a relationship between Huntington's disease and the 
veteran's cognitive and emotional functioning.  Further, in a 
report of a psychological evaluation performed in February 
1999, the psychologist noted that the veteran's symptoms of 
weakness, fatigue, headaches, stomach cramps with gas, knee 
pain, outbursts of anger, and forgetfulness were all 
consistent with symptoms reported by veterans of the Persian 
Gulf Theater.  It was observed that knee pain, fatigue and 
headaches were not associated with Huntington's disease.  The 
psychologist added that, overall, it was unclear which of the 
veteran's symptoms were related to Huntington's disease and 
which were related to her military service, though all of the 
reported symptoms had begun while she was in military 
service.  The diagnosis on Axis I was mood disorder due to 
Huntington's Disease.  No diagnosis was entered on Axis II.  
The diagnosis on Axis III was Huntington's Disease; weakness, 
fatigue, headaches, stomach cramps with gas, knee pain.

A hearing was held before an RO hearing officer in February 
2000.  In testimony, the veteran stated that, while serving 
in Saudi Arabia, she experienced dizziness, accompanied by 
blackouts, a phenomenon she described as a sensation of 
blackness covering the eyes.  She attributed episodes of 
dizziness and blackouts to low blood pressure.  She noted 
that she was informed by service department examiners that 
she had low blood pressure and was twice refused as a blood 
donor during service because of low blood pressure.  She 
remarked that dizziness and blackouts had persisted since 
service.  

In other testimony, the veteran indicated that she had begun 
to have nausea, diarrhea and irritable bowel-type symptoms 
while in Saudi Arabia and remarked that these manifestations 
had continued after she completed service.  The veteran's 
grandmother testified that her husband died from Huntington's 
disease.  She added that her husband displayed mood swings, 
fatigue, nausea and dizziness; she attributed these 
manifestations to Huntington's disease.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (as 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for service connection for low blood 
pressure, with dizziness and blackouts, as a chronic 
disability resulting from an undiagnosed illness or the 
veteran's claim for service connection for nausea and 
irritable bowel-type symptoms, as a chronic disability 
resulting from an undiagnosed illness.  This so because the 
requirements of the new law have already been satisfied.  In 
this regard, the RO, by letter dated in October 1997, advised 
the veteran of the types of evidence necessary to 
substantiate a claim for service connection for an 
undiagnosed illness.  Subsequently, by the statement of the 
case and supplemental statement of the case furnished the 
veteran, the RO notified her of the information and evidence 
necessary to substantiate claims for service connection on 
the basis of an undiagnosed illness.  Pertinent post-service 
medical records have been associated with the record, and the 
veteran has undergone examination, where indicated, in 
connection with the claim on appeal.  Furthermore, the 
veteran has had the opportunity to testify at a hearing.  
There is no indication that additional evidence exists and 
can be obtained on the issue of service connection for low 
blood pressure, with dizziness and blackouts, as a chronic 
disability resulting from an undiagnosed illness or on the 
issue of service connection for nausea and irritable bowel-
type symptoms, as a chronic disability resulting from an 
undiagnosed illness.  Adjudication of this appeal under the 
new law poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the veteran had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Accordingly, she is 
a Persian Gulf veteran for purposes of seeking service 
connection for disability pursuant to 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

The veteran claims that she has experienced low blood 
pressure, accompanied by dizziness and blackouts, as well as 
nausea and irritable bowel-type symptoms, ever since she 
served during the Persian Gulf War.  The Board notes that 
several VA examinations did not reflect any objective 
indications of chronic low blood pressure, dizziness, 
blackouts, nausea, or irritable bowel-type symptoms.  The 
absence of objective indications of chronic low blood 
pressure, dizziness, blackouts, nausea, or irritable bowel-
type symptoms was based on general medical, neurological and 
psychiatric examinations, as well as indicated laboratory and 
diagnostic tests.  

Importantly, at the VA examination in February 1999, blood 
pressures ranged from 140-150/110.  This does not indicate 
objective evidence of chronic low blood pressure.  
Importantly, VA regulation provides that hypertension or high 
blood pressure means that the diastolic blood pressure (the 
bottom number) is predominantly 90 mm. or greater and 
isolated systolic hypertension means that the systolic blood 
pressure (the top number) +is predominantly 160 mm. or 
greater with a diastolic blood pressure of less that 90 mm.  
38 C.F.R. § 4.104; Diagnostic Code 7101, Note (1) (2000).  In 
addition, the examiner noted that the veteran's weight was 
stable which indicated no significant nausea or vomiting.  He 
also noted that no rectal bleeding was appreciated on 
examination.  The examiner classified the veteran's symptoms 
as "subjective" as opposed to "objective."

The Board has taken note of lay statements about the 
veteran's health status provided by family members and 
neighbors.  They relate that the veteran has exhibited a 
multitude of symptoms since her service in the Persian Gulf.  
To the extent that these statements refer to headaches, the 
Board notes that the RO has granted service connection for 
headaches, claimed as due to an undiagnosed illness.  To the 
extent that these statements refer to dizziness and blackouts 
as attributable to low blood pressure, the presence of 
chronic low blood pressure could not be independently 
verified by VA examiners.

Careful note has also been taken of medical reports provided 
by a VA clinical psychologist, with particular reference to 
the results of a psychological evaluation performed in 
February 1999.  The psychologist commented that it was 
unclear which of the veteran's symptoms were related to 
Huntington's disease and which were related her military 
service, though all had begun while she was in military 
service.  Specifically, the psychologist identified knee 
pain, fatigue and headaches as not associated with 
Huntington's disease, but rather, as associated with the 
veteran's service in the Persian Gulf War.  

To the extent that the psychologist identifies knee pain as 
associated with the veteran's service in the Persian Gulf 
War, the Board notes that the current claim does not seek 
service connection for a disability manifested by knee pain 
as a result of an undiagnosed illness.  To the extent that 
the psychologist identifies headaches with the veteran's 
service in the Persian Gulf War, the Board again notes that 
service connection has been granted for headaches, claimed as 
due to an undiagnosed illness.  

To the extent that the psychologist endorses the veteran's 
statements that she has low blood pressure, with dizziness 
and blackouts, as well as nausea and irritable bowel-type 
symptoms, which are attributable to an undiagnosed illness 
related to service during the Persian Gulf War, the 
psychologist's assessment must be contrasted with the 
assessments following two VA general medical examinations, 
two VA psychiatric examinations, and one VA neurological 
examination, all of which specifically addressed the 
veteran's health status, in light of regulatory criteria 
pertaining to claims for service connection for an 
undiagnosed illness.  Those examinations specifically 
determined either that there were no objective indications of 
chronic disability resulting from low blood pressure, with 
blackouts and dizziness; or objective indications of chronic 
disability resulting from nausea and irritable bowel-type 
symptoms.

The Board recognizes that the VA clinical psychologist's 
reports are supported by detailed clinical findings, as are 
the reports of VA general medical, psychiatric and neurologic 
examiners.  However, the clinical psychologist's assessment 
is, at best, equivocal in attributing a complex of symptoms 
to the veteran's service in the Persian Gulf War, whereas 
other VA examiners specifically determined that the claimed 
symptoms of low blood pressure, with dizziness and blackouts 
or nausea and irritable bowel-type symptoms could not be 
objectively verified.  After considering the assessment of 
the VA clinical psychologist, on the one hand, and the 
assessments of the VA physicians, on the other hand, the 
Board believes that the latter are entitled to greater 
probative value than the former.  

In all, no reasonable basis is provided for a grant of 
service connection for a claim seeking service connection for 
low blood pressure, with blackouts and dizziness, based on an 
undiagnosed illness; or a claim seeking service connection 
for nausea and irritable bowel-type symptoms, based on an 
undiagnosed illness.  Accordingly, these claims for service 
connection must be denied.  

For all the foregoing reasons, the claims for service 
connection for low blood pressure, with dizziness and 
blackouts, as a chronic disability resulting from an 
undiagnosed illness or for service connection for nausea and 
irritable bowel-type symptoms, as a chronic disability 
resulting from an undiagnosed illness must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C. § 
5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for low blood pressure, 
with dizziness and blackouts, as a chronic disability 
resulting from an undiagnosed illness is denied.

Entitlement to service connection for nausea and irritable 
bowel-type symptoms, as a chronic disability resulting from 
an undiagnosed illness is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (as codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  The RO has not 
yet considered the veteran's claim in the context of the new 
law.  Nor has the veteran had an opportunity to prosecute his 
claim in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claim to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

A VA examiner provided the assessment-"rule out" irritable 
bowel syndrome (IBS); however, there is of record no 
confirmed diagnosis of IBS.  In testimony at her personal 
hearing in February 1999, the veteran made statements 
indicating that she has IBS which had its onset during 
service.  It appears that she may be seeking direct service 
connection for IBS, a known clinical entity, in addition to 
seeking service connection for irritable bowel-type symptoms, 
as a chronic disability resulting from an undiagnosed 
illness.  VA must consider all theories of entitlement to 
service connection raised by the claimant.  Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).  In view of the procedural 
posture of this case, the Board concludes that service 
connection for IBS on a direct basis is an issue which is 
inextricably intertwined with the issue of service connection 
for irritable bowel-type symptoms, as a chronic disability 
resulting from an undiagnosed illness.

The veteran seeks service connection for Huntington's 
Disease, asserting that the condition had its onset during 
military service.  She maintains that Huntington's disease is 
currently manifested by memory loss, mood swings and major 
depressive illness.  In testimony at her personal hearing, 
the veteran stated that she received counseling, during 
service, at Fort Bliss, Texas, for depression.  She also 
related that Patrick Sloan, Ph.D., a VA clinical 
psychologist, had informed her that the depression she 
experienced during service might be an early manifestation of 
Huntington's disease.  

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining all relevant medical records, and pertinent 
evidence that applies to all relevant facts.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Available service medical 
records do not include any reports of the counseling to which 
the veteran referred in her testimony.  Also, service medical 
records do not include a report of an examination for service 
separation, if performed, which might have depicted the 
veteran's neurologic status.  Additionally, reports, dated in 
February and September 1999, from Patrick Sloan, Ph.D., 
indicate that anxiety and depression are symptoms which may 
be encountered in the early stages of Huntington's disease; 
further, that the veteran has a multitude of symptoms, other 
than anxiety or depression, which had their onset in service.  
However, the record does not contain a statement from the VA 
clinical psychologist specifically relating that the veteran 
had depression which was present during service and that such 
depression was then a manifestation of Huntington's disease.  

Service connection may granted for familial diseases.  See, 
VAOPGCPREC 82-90 (July 18, 1990).  Indeed, VA's Schedule for 
Rating Disabilities includes Huntington's Chorea as a ratable 
disability while acknowledging that it is a familial disease.  
38 C.F.R. § 4.124a, Diagnostic Code 8108.  A review of the 
record discloses that, in May 1998, DNA testing of the 
veteran was positive for the Huntington's disease gene.  
However, the May 1998 VA neurologic examination gave no 
indication that the veteran had Huntington's Chorea as an 
established clinical disease process.  Although the veteran's 
VA clinical psychologist states that the veteran has 
Huntington's disease, the record contains no objective 
evidence from a specialist in neurologic disorders verifying 
that the claimant now has Huntington's Chorea as a clinical 
disease process, in contrast to exhibiting only the gene for 
Huntington's disease.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Whether or not the 
veteran currently has Huntington's Chorea as an established 
clinical disease process cannot be determined on the current 
record.  

As indicated in the decision above, statements from the 
veteran's family members and friends relate that the veteran 
first began to experience chronic fatigue following her 
service in the Persian Gulf War.  Further, as reported in the 
decision above, a VA psychologist stated that the veteran has 
chronic fatigue, a physical symptom which the psychologist 
attributes to the veteran's service in the Persian Gulf War.  
However, there is no indication from the psychologist's 
report that the subjective symptom of fatigue has been 
verified by any objective indications.  Moreover, the Board 
notes that none of the VA physicians who have examined the 
veteran has commented on whether or not there are objective 
indications of fatigue.  Additionally, although the claims 
file contains some evidence that the reported fatigue may 
have resulted from an undiagnosed illness, there is no 
medical opinion in the record addressing whether or not that 
fatigue is referable to any known clinical diagnosis.  

In all, there is evidence of record which may be regarded as 
raising the issue of entitlement to service connection for 
chronic fatigue syndrome, a known clinical entity, in 
addition to the issue of service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.  As 
previously noted, VA must consider all theories of 
entitlement to service connection raised by the claimant.  
Douglas, supra.  In view of the procedural posture of this 
case, the Board concludes that service connection for chronic 
fatigue syndrome on a direct basis is an issue which is 
inextricably intertwined with the issue of service connection 
for fatigue, as a chronic disability resulting from an 
undiagnosed illness.

Specifically with regard to the veteran's claim concerning 
fatigue, the Board notes that VA's criteria for diagnosing 
chronic fatigue syndrome are set forth at 38 C.F.R. § 4.88a, 
Diagnostic Code 6354 (2000).  The pertinent VA regulation 
concerning the diagnosis of chronic fatigue syndrome reads as 
follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

A new examination is necessary to determine whether or not 
the veteran has chronic fatigue syndrome or whether she has 
objective evidence of chronic fatigue as a manifestation of 
an undiagnosed illness.  

In view of the foregoing, issues #3 and #4 on the title page 
of this decision are REMANDED for the following actions:

1.  The provisions of the Veterans Claims 
Assistance Act of 2000 should be complied 
with.

2.  The RO should specifically request 
from the veteran the names and addresses 
of medical care providers, if any, who 
have treated the veteran for 
gastrointestinal disorders, Huntington's 
disease, or fatigue since service.  She 
should also provide documentation of 
fatigue, such as evidence of time lost 
from work due to fatigue.  After securing 
the necessary releases, the RO should 
obtain all available evidence identified 
by the veteran, which is not already of 
record, and associate it with the claims 
file.  Additionally, if the veteran has 
in her possession or can obtain a 
statement from Patrick Sloan, Ph.D., as 
to whether she has Huntington's disease 
as opposed to the gene for same and the 
current manifestations and date of onset 
of such disease, that statement should be 
provided to the RO.  The examiner should 
include his qualifications to provide a 
diagnosis such as Huntington's disease; 
that is, whether the diagnosis of such 
disability is within the expertise of a 
psychologist as opposed to a medical 
doctor.

3.  Any pertinent VA medical records 
documenting treatment of the veteran for 
IBS, Huntington's disease or fatigue, 
which have not already been associated 
with the claims file, should also be 
obtained and made part of record.  

4.  Thereafter, the veteran should be 
afforded an examination by a VA 
gastroenterologist and a VA neurologist.  
The claims folder and a copy of this 
remand should be made available to each 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished.  Each 
examiner should indicate that claims 
folder review has been accomplished.  Any 
standard of proof appearing in bold 
letters should be utilized in forming a 
response to the question posed.  A 
complete rationale should be provided for 
the opinions expressed.

The gastroenterology examiner should:

I.  Determine whether or not the 
veteran currently has the clinical 
entity identified as IBS.  

II.  If it is determined that the 
veteran has IBS, the examiner should 
state whether it is at least as 
likely as not (50/50) that the 
veteran's IBS had its onset during 
military service.  

The neurology examiner should:

I.  Determine whether the veteran 
currently has Huntington's disease.  

II.  If it is determined that the 
veteran has Huntington's disease, 
the examiner should note whether it 
is at least as likely as not (50/50) 
that the veteran's Huntington's 
disease had its onset during service 
or within the first postservice 
year.  The manifestations of the 
disorder, if present, during service 
and during the first postservice 
year should be specified.

III.  Specifically determine whether 
there are objective indications of 
fatigue and specify such 
indications.  

IV.  Determine if the veteran has 
chronic fatigue syndrome (see 
criteria listed above) or another 
known diagnostic entity. 

If the veteran has objective evidence of 
chronic fatigue which cannot be 
attributed to a diagnosed illness, the 
neurology examiner should determine if 
there is affirmative evidence:

I.  That the undiagnosed illness was 
not incurred during active service 
during the Gulf War, or 

II.  That the undiagnosed illness 
was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or 

III.  That the illness was the 
result of the veteran's abuse of 
alcohol or drugs.    

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran, to include the addresses to 
which sent.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (as codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claims for 
service connection for IBS on a direct 
basis, service connection for 
Huntington's disease, service connection 
for chronic fatigue syndrome, and service 
connection for fatigue, as a chronic 
disability resulting from an undiagnosed 
illness, in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations 
and address all issues and concerns that 
were noted in the REMAND.

9.  If service connection for IBS on a 
direct basis; Huntington's disease; 
chronic fatigue syndrome; or fatigue, as 
a chronic disability resulting from an 
undiagnosed illness continues to be 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.  Thereafter, the claims file 
should be returned to the Board for 
further appellate consideration of issues 
#3 and #4 on the title page of this 
decision.  Additionally, if the veteran 
submits VA Form 9 or its equivalent as to 
the issues of service connection for IBS 
on a direct basis and service connection 
for chronic fatigue syndrome, those 
issues should also be certified to the 
Board for appellate consideration.

The purpose of this REMAND is to obtain clarifying 
information.  The appellant need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

